Exhibit 10.12(a)
TRM Corporation
1101 Kings Highway North
Suite G100
Cherry Hill, NJ 08034
USA
For the Attention of: Richard Stern
BY FAX AND BY AIRMAIL
18 April 2008
Dear Sirs

     
Re:
  Amended and Restated Settlement Agreement — Sale and Purchase Agreement dated
24 January 2007 between (1) TRM Corporation (“TRM Corp”) and (2) Notemachine
Limited (“Notemachine”) relating to the sale and purchase of the entire issued
share capital of TRM (ATM) Limited (“TRM Limited”) (the “Sale Agreement”) and
Tax Deed dated 24 January 2007 between TRM Corp and Notemachine (the “Tax Deed”)

     This Amended and Restated Settlement Agreement (this “Agreement”) amends
and restates in its entirety the Settlement Agreement, dated as of November 20,
2007, between TRM Corp and Notemachine, effective upon TRM Corp entering into
the Securities Purchase Agreement with the purchasers party thereto (the
“Purchasers”) and Lampe, Conway & Co., LLC, as Administrative Agent and
Collateral Agent (in such capacities, the “Administrative Agent”), pursuant to
which the Purchasers will purchase notes in an aggregate principal amount of
$11,000,000 from TRM Corp (the “Lampe II Facility”).

1.   Notemachine acquired the entire issued share capital of TRM Limited on 24
January 2007.

2.   By letter dated 22 February 2007 Notemachine notified TRM of matters giving
rise to or potentially giving rise to Warranty Claims under the Agreement by
Notemachine against TRM (the “22 February Letter”).

3.   By letter dated 20 March 2007 Notemachine notified TRM of further matters
giving rise or potentially giving rise to warranty claims under the Agreement or
claims under the Tax Deed by Notemachine against TRM (the “20 March Letter”).

4.   The draft Completion Accounts were prepared in accordance with clause 4.1
of the Agreement. TRM Corp notified Notemachine on 26 April 2007 that it did not
accept the draft Completion Accounts. Notemachine considers that an adjustment
of £4,211,216 in

 



--------------------------------------------------------------------------------



 



    its favour should be made in the Completion Accounts (the “Completion
Accounts Claim”).   5.   Notemachine and TRM Corp (together the “Parties”) have
now agreed, without admission of liability, and as set out herein the terms of a
full and final settlement of:

  (a)   the Completion Accounts as defined in the Agreement and all and any
associated rights, liabilities and obligations; and     (b)   all claims and
potential claims of whatever kind (including in respect of interest and costs),
present or future, whether or not presently known or contemplated, and even if
the availability of the claims arises from or is affected by any change in the
law or other change of circumstance of any sort, which either Party has or may
have against the other Party in each case in relation to or arising out of or in
connection with, whether directly or indirectly the matters raised in the 22
February Letter, the 20 March Letter and/or the Completion Accounts Claim
(together the “Settled Claims”).

6.   Defined terms in this Agreement shall have the same meaning as in the Sale
Agreement.

Settlement Terms

7.   In consideration of the mutual covenants contained herein, the Parties
agree that in full and final settlement of the Settled Claims:

  (a)   TRM Corp shall pay to Notemachine the sum of £3,250,000. In order to
satisfy this liability TRM Corp will make the following payments via electronic
transfer to the account detailed at clause 17 (the “Account”):

  (i)   Notemachine acknowledges that, up to the date of this Agreement, TRM
Corp has paid £1,334,048.13 to Notemachine in respect of the Settled Claims.    
(ii)   TRM Corp shall pay £506,098.49 plus interest on that sum of £3,535.76 to
Notemachine upon consummation of the Lampe II Facility, leaving a balance of
£1,409,853.38 outstanding.     (iii)   TRM Corp shall, unless full early
repayment is made, continue to make monthly payments of £71,211.84 on the first
of each month until the outstanding balance has been repaid, including accrued
interest at a compound interest rate of 15% per annum as shown in the attached
Schedule 1.     (iv)   In the event that TRM Corp at any time has accumulated
surplus cash of $6,500,000 over and above the normal working capital
requirements of the



 



--------------------------------------------------------------------------------



 



      business, TRM Corp shall, within 30 days, pay Notemachine the lesser of
(A) $1,000,000 or (B) the remaining balance hereunder.

  (b)   Notemachine hereby acknowledges, agrees and consents to TRM Corp’s use
of the proceeds of the Lampe II Facility to:

  (i)   repay the outstanding indebtedness under the Securities Purchase
Agreement dated as of February 8, 2008 among TRM Corp, the lenders party
thereto, and Lampe, Conway & Co., Inc.,     (ii)   repay the outstanding
indebtedness under the Amended and Restated Second Lien Loan Agreement dated as
of November 20, 2006, as amended, among the TRM Corp, TRM ATM, TRM Copy Centers,
the guarantors identified therein, Wells Fargo Foothill, Inc. and the other
lenders identified therein (the “GSO Credit Facility”),     (iii)   pay the
amount set forth in clause 7(a)(ii) above,     (iv)   pay $4,250,000 as partial
consideration for all of the outstanding capital stock of LJR Consulting Corp.,
and     (v)   pay eFunds Corporation $2,500,000.

  (c)   In the event that TRM Corp secures a sufficient refinancing (including
the receipt of funds either from securing third party debt or an equity
subscription into the business, but excluding (x) the Lampe II Facility, (y) any
working capital facility in the original principal amount of up to $2,000,000 as
permitted by the Lampe II Facility and (z) any vault cash facility) at any point
prior to repayment of all amounts due to Notemachine hereunder, the entire
principal sum still outstanding pursuant to clause 7(a) (as shown in the final
column of Schedule 1) shall become immediately payable to Notemachine and TRM
Corp hereby confirms that it shall use the proceeds of any such refinancing to
first repay all prior or superior liens (including the amounts owed under the
Lampe II Facility) and then pay the outstanding principal sum to Notemachine
before any other use is made of such proceeds. Any refinancing will only be
sufficient for these purposes if it is such that it enables TRM Corp to repay
all such prior or superior liens and the entire principal sum then outstanding
pursuant to clause 7(a). In the event that TRM Corp secures a refinancing (as
described above) which is sufficient to repay all prior or superior liens and
some but not all of the outstanding principal sum due to Notemachine under this
Agreement, it will use the sums obtained from the refinancing remaining once all
prior or superior liens have been paid to immediately pay Notemachine such
proportion of the principal sum due pursuant to clause 7(a) as can be paid with
the remaining refinancing monies, and such sum as is then outstanding shall be
payable at the same monthly rate set out in clause 7(a)(iii). TRM Corp confirms:

 



--------------------------------------------------------------------------------



 



  (i)   that it will inform any prospective source of finance of this
obligation;     (ii)   that it will notify Notemachine of any successful
refinancing immediately upon execution of the documentation setting out the
terms of the refinancing; and     (iii)   that it will not without the prior
written consent of Notemachine (such consent to be granted or withheld at the
sole discretion of Notemachine) create, agree or allow to be created any charge
or lien over any or all of its assets, save that Notemachine agrees that TRM
Corp shall be entitled to create a charge over its assets (y) in favour of the
Purchasers and the Administrative Agent in connection with the Lampe II Facility
or (z) for the purposes of a refinancing, and Notemachine shall not object to
the creation of such a charge.

  (d)   TRM Corp confirms that it has granted a charge over its assets in favour
of the Purchasers and the Administrative Agent under the Lampe II Facility (the
“Lampe Charge”). TRM Corp agrees that it will inform Notemachine in the event
that the Lampe Charge is discharged.     (e)   TRM Corp will upon the
effectiveness of this Agreement grant a second charge (for the avoidance of
doubt, ranking only behind the Lampe Charge) in favour of Notemachine over the
assets of TRM Corp in the form of the draft attached at Appendix A to this
Agreement.     (f)   Notemachine agrees to discharge any charge granted to it by
TRM Corp without delay upon receipt of all payments due under clause 7 and upon
receipt of its reasonable costs of applying to discharge the charge.

8.   Notemachine hereby agrees that until the Lampe II Facility has been
indefeasibly paid in full in cash, and notwithstanding anything to the contrary
set forth in this Agreement or any other agreement related hereto, all rights of
payment or enforcement in favor of Notemachine under this Agreement and all
other obligations of TRM Corp to Notemachine under this Agreement, shall in all
respects be, and effective immediately hereby are, subject, subordinate, and
junior, in right of payment and enforcement, to the prior indefeasible payment
of the Lampe II Facility in full in cash; provided, however, that so long as no
Event of Default (as defined in the Secured Securities Purchase Agreement) has
occurred and is continuing, Notemachine will receive payments from TRM Corp in
accordance with clause 7 of this Agreement, save that in the event that an Event
of Default continues for more that 90 days consecutively, TRM Corp shall
recommence payments to Notemachine in accordance with clause 7 and Events of
Default shall not prevent TRM Corp from making payments for more than an
aggregate of 180 days during the life of this Agreement.. Notemachine hereby
further agree that the collateral securing the indebtedness of TRM Corp in
favour of Notemachine shall in no event cover any collateral other than the
properties and assets of TRM Corp that comprise

 



--------------------------------------------------------------------------------



 



the Collateral (as defined in the Lampe II Facility). To the extent that TRM
Corp grants any security interest to Notemachine with respect to any collateral
that is not Collateral, TRM Corp shall immediately make a similar grant of
collateral to secure the Lampe II Facility and Notemachine shall be deemed an
additional collateral agent under the Lampe II Facility and shall hold such
additional collateral for the benefit of the purchasers under the Lampe II
Facility and Notemachine, all subject to the terms of the foregoing provisions
of this clause.
In the event of any payment or distribution of assets of any kind or character,
whether in cash, property, or securities, upon the dissolution, winding up, or
total or partial liquidation or reorganization, readjustment, arrangement, or
similar proceeding relating to TRM Corp or its subsidiaries, or any of their
property, whether voluntary or involuntary, or in bankruptcy, insolvency,
receivership, arrangement, or similar proceedings or upon an assignment for the
benefit of creditors, or upon any other marshaling or composition of the assets
and liabilities of TRM Corp or its subsidiaries, or otherwise (such events,
collectively, the “Insolvency Events”): (i) all amounts owing on account of the
Lampe II Facility shall first be indefeasibly paid in full in cash before any
payment or distribution on account of Notemachine may be received by or on
behalf of Notemachine (and its affiliates); and (ii) to the extent permitted by
applicable law, any payment or other distribution on account of Notemachine to
which it would be entitled but for the provisions hereof, shall be paid or
delivered by the trustee in bankruptcy, receiver, assignee for the benefit of
creditors, or other liquidating agent making such payment or distribution
directly to the Administrative Agent under the Lampe II Facility, for
application to the payment of the Lampe II Facility in accordance with subclause
(i), after giving effect to any concurrent payment or distribution or provision
therefor to the Administrative Agent under the Lampe II Facility, in respect of
such Lampe II Facility; provided, however, that so long as no default or event
of default has occurred and is continuing under the Lampe II Facility,
Notemachine may receive payments from TRM Corp in accordance with clause 7 of
this Agreement.
Notwithstanding anything in this Agreement or any other agreement related hereto
to the contrary, until the Lampe II Facility is indefeasibly repaid in full in
cash, if the Administrative Agent shall have provided written notice to
Notemachine and TRM Corp that an Event of Default has occurred or is continuing
under the Lampe II Facility and, (except as provided below) until the
Administrative Agent shall have provided written notice to Notemachine and TRM
Corp that such Event of Default shall have been cured or waived (which notice
the Administrative Agent agrees it shall promptly provide), TRM Corp shall not
make, and the Notemachine agrees not to accept or receive, directly or
indirectly, any payment (whether of principal or interest) or other distribution
on account of Notemachine, and Notemachine further agrees that the failure to
pay when otherwise due any amount that would be payable to Notemachine but for
this Agreement, shall not, in and of itself, constitute a default of TRM Corp’s
under this Agreement; provided, however, in no event shall TRM Corp be
prohibited under the terms of the Agreement from making, nor shall Notemachine
be prohibited under the terms of the

 



--------------------------------------------------------------------------------



 



    Agreement from accepting or receiving, directly or indirectly, any payment
(whether or principal or interest) or other distribution on account of
Notemachine for more that 90 days consecutively or 180 days during the term of
this Agreement.   9.   TRM Corp and Notemachine agree that if any instalment
payable pursuant to clause 7 above is not received in cleared funds into the
Account by the relevant due date, or if the charge in favour of Notemachine is
not granted as contemplated, this will not affect the full and final nature of
the Settlement recorded herein and Notemachine will only be entitled to enforce
this Agreement to immediately recover the entire outstanding balance of the
Settlement Amount by whatever legal process it considers appropriate.

10.   The Parties agree that payment pursuant to clause 7 is to be made by
electronic transfer to the Account on or before the relevant date.

11.   Each Party irrevocably and unconditionally releases and waives entirely as
against the other Party all and any claims, complaints or causes of action it
has or may have in relation to the Settled Claims irrespective of whether such
claim, complaint or cause of action is actual, known or unknown, suspected,
intimated or otherwise.

12.   The Parties agree that in the event the occurrence of an Insolvency Event
prior to April 2010, the sum of £3,250,000 (or such other sum payable pursuant
to clause 7 as remains outstanding to Notemachine) shall constitute a liquidated
debt of £3,250,000 (or such other sum payable pursuant to clause 7 as remains
outstanding to Notemachine) payable by TRM Corp to Notemachine, so far as
permitted by the laws of the state of Oregon.

13.   For the avoidance of doubt Notemachine will meet any tax liability of
Notemachine incurred by it in respect of the payments provided for herein.

14.   This Agreement supersedes any previous written or oral agreement between
the Parties in relation to the matters dealt with in this letter and contains
the whole agreement between the Parties relating to the subject matter of this
Agreement at the date hereof.

15.   If any provision of this Agreement shall be found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
such invalidity or unenforceability shall not effect the other provisions of
this Agreement which shall remain in full force and effect.

16.   The terms of this Agreement and the existence and substance of this
dispute are confidential to the Parties and may not be disclosed to any third
party without the other party’s consent save for under compulsion of law or in
accordance with a regulatory requirement or where any such disclosure is made in
confidence to that party’s legal or other professional agent.

17.   This Agreement shall be governed by and construed in accordance with the
law of England and Wales and the Parties hereby submit to the exclusive
jurisdiction of the

 



--------------------------------------------------------------------------------



 



    Courts of England and Wales in relation to any dispute arising out of the
terms of this letter.   18.   Notemachine bank account details:

         
Account name:
  Note Machine LTD, Barclays Plc, 1 Churchill Place, London E14 5HP  
 
     
IBAN:
  XXXXXXXXXXXXXXXXXXXXXX  
 
     
SWIFTBIC:
  XXXXXXXX  
 
     
Account No:
  XXXXXXXX  
 
     
Sort Code:
  XX-XX-XX

19.   Please confirm that you agree to the terms of this Agreement by signing it
on behalf of TRM Corp and returning it to Notemachine.

Yours faithfully
/s/ Peter D. McNamara
Notemachine Limited

     
/s/ Richard Stern
 
For and on behalf of TRM Corporation
   

 



--------------------------------------------------------------------------------



 



Schedules (1)
Schedule 1 Schedule of TRM Corp repayments from Feb 08 onwards
Appendix A
 

(1)   Pursuant to Regulation S-K Item 601(b)(2), the Company agrees to furnish
supplementally a copy of any omitted schedule to the Securities and Exchange
Commission upon request.

 